Citation Nr: 1452544	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  13-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for heart disability has been received, to include whether clear and unmistakable error (CUE) exists in an October 1968 rating decision.

2.  Whether new and material evidence to reopen a claim for service connection for kidney disability has been received, to include whether clear and unmistakable error (CUE) exists in an October 1968 rating decision.


REPRESENTATION

Appellant represented by:	J. Bryan Jones III, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of this case belongs to the RO in New Orleans, Louisiana.

The Veteran later appeared before the undersigned in February 2014 and delivered sworn testimony via video conference hearing in New Orleans, Louisiana.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's February 2014 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts, in pertinent part, that an October 1968 rating decision that denied service connection for heart disability and kidney disability was decided on the basis of CUE.  The Board construes the Veteran's attorney's September 2010 statement as a notice of disagreement as to this aspect of the Veteran's claim arising from the May 2010 RO decision.  As such, appropriate action, including issuance of a statement of the case on these matters, is necessary.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

As a favorable determination on the Veteran's CUE claim would render moot the question of whether new and material evidence has been received to reopen a claim for kidney and heart disability, the CUE claims must be adjudicated by the RO prior to the Board's adjudication of the claims to reopen.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should provide the Veteran with a statement of the case on the issue of whether CUE exists in an October 1968 rating decision that denied service connection for kidney disability and heart disability.  In adjudicating these claims, the AOJ should address the assertions made in the Veteran's attorney's April 17, 2014, written argument.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal on those issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



